I concur. During the argument counsel for petitioner insisted that, although supersedeas may not issue to suspend the operation of a self-executing judgment, it should issue in this case because a contempt proceeding might be instituted should he practice law during the pendency of this appeal. A contempt proceeding would be independent from, although of course an outgrowth of, the disbarment case. The possibility of such a *Page 170 
proceeding does not make the judgment of suspension any less self-executing, nor does it create a ground for the issuance of a supersedeas. (Wolf v. Gall, 174 Cal. 140 [162 P. 115].)